Per Curiam.

When the factual findings of the Industrial Commission are supported by some evidence in the record, this court will not disturb those findings. State, ex rel. Rossetti, v. Indus. Comm. (1983), 5 Ohio St. 3d 230, 232; State, ex rel. Allerton, v. Indus. Comm. (1982), 69 Ohio St. 2d 396, 397 [23 O.O.3d 358]; State, ex rel. G. F. Business Equip., Inc., v. Indus. Comm. (1981), 66 Ohio St. 2d 446, 447 [20 O.O.3d 379].
Relator-appellant asserts that there was no evidence before the commission upon which it could have based its determination that he had a fifteen percent permanent partial disability. It is appellant’s contention that the report of Dr. Kackley cannot be relied upon by the commission, because it addresses only the question of appellant’s physical impairment and not his disability.
Appellant is correct in noting that the terms “impairment” and “disability,” as applied by the Industrial Commission, are not synonymous. The Medical Examination Manual issued by the commission defines the terms, on pages 1 and 2, as follows:
“ ‘Impairment’ is a medical term measuring the amount of the claimant’s anatomical and/or mental loss of function as a result of the allowed injury/occupational disease. The examining physician evaluates impairment.
*149“ ‘Disability’ is a legal term indicating the effect that the medical impairment has on the claimant’s ability to work. Disability is determined by the Industrial Commission and its hearing officers.”
In medical reports, however, these terms are not always used with precision. Dr. Kackley’s report in the instant case is phrased in terms of “impairment,” but it is apparent that his conclusions were based upon considerations relevant to a determination of disability. Dr. Kackley noted in his report that appellant was “carrying out full normal work activity without significant difficulty.” He also stated that there was “no medical evidence to support an increase in PPI beyond the 15% he has already been awarded.” This statement logically can refer only to appellant’s previous award of permanent partial disability.
Though Dr. Kackley used imprecise terminology in his report, it is apparent that he expressed an opinion as to appellant’s disability; and his report is sufficient evidence to support the commission’s determination in this case.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes and J. P. Celebrezze, JJ., concur.
C. Brown, J., concurs separately.